DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13) in the reply filed on 12/14/21 is acknowledged.  The traversal is on the ground(s) that Applicants believe that no serious search burden exists for examining Groups I-II collectively or for the claimed subject matters of this application.  This is not found persuasive because the Examiner explained the difference between the method and the device and the burden of searching both inventions as explained in the office action mailed 11/2/21.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 15, 20, 18, 15, 15, 15, 16, 18 and 19 respectively of U.S. Patent No. 10,741,490. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3 and 5-12 of the present invention are generic with respect to the patented claims 15, 15, 20, 18, 15, 15, 15, 16, 18 and 19 respectively of the US Patent No. 10,741,490.  A species claim anticipates a generic claim; therefore, the patented claim anticipates the examined claim.  See MPEP 806.04 (i).

Allowable Subject Matter
Claims 2, 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is Yang (2010/0301474). Yang discloses a similar configuration of the package structure but fails to disclose and the conductive connector extends into the encapsulant and physically contacts the conductive via structure.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein the conductive connector physically contacts an upper sidewall and a top surface of the conductive via structure, as called for in claim 2;
wherein the conductive connector physically contacts the seed layer and an upper sidewall of the conductive via structure, as called for in claim 4; 
wherein the conductive connector extends beyond the conductive via structure and contacts the encapsulant, as called for in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        January 26, 2022